Citation Nr: 1309212	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-48 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In characterizing the claim on appeal, the Board is cognizant of the decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  In the instant case, the record includes several psychiatric diagnoses (i.e., anxiety, depressive disorder, nervousness, and dementia).  Under these circumstances, the Board finds his claim is more appropriately characterized as service connection for an acquired psychiatric disability, to include anxiety and depressive disorder.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the record reveals that further action on the claim is warranted.

The Veteran claims that he has a psychiatric condition that is related to his service-connected disabilities.  The Veteran's representative has also argued that the Veteran's current psychiatric condition, to include anxiety, depressive disorder, nervousness, and nervousness, while perhaps not caused directly by his service-connected disabilities, has been aggravated by the pain caused by his service-connected physical disabilities.  The Veteran is currently service connected for frostbite of the bilateral lower extremities, peripheral vascular disease of the right and left lower extremities, sensorimotor peripheral neuropathy of the right and left lower extremities, and degenerative joint disease of the right and left feet.  He has a combined 70 percent disability rating effective September 2008.  Prior to that a 10 percent rating had been assigned since 1996.

The Veteran's service treatment records show that at his April 1958 preinduction examination he was noted to have "occasional nervousness 1955.  No sequelae."  The Veteran's September 1960 and December 1960 separation examination reports note "occasional nervousness."  The Veteran's records also show treatment for cold injury to the lower extremities in October and November 1959, and a December 1960 separation examination report indicates that he was diagnosed with Reynaud's disease.  The Veteran has been service connected for Reynaud's disease/frostbite of the lower extremities since December 1960.  It was assigned a noncompensable rating until the 10 percent rating was assigned in 1996.

The Veteran submitted private medical records in October 2012 which were then translated into English and associated with the claims file in January 2013.  Also translated were some records previously submitted in 1997.  The Veteran's representative submitted a waiver of review by the agency of original jurisdiction in February 2013.  See 38 C.F.R. §§ 19.37(b); 20.1304(c) (2012).  These records show that in June 1996 he reported feeling "intranquility" and tremors due to constant physical pain and was diagnosed with general anxiety disorder.  The Veteran was again treated in November 1997.  A back injury at work is also noted in these records.

In July 2009 the Veteran was afforded a VA psychiatric examination.  The Veteran reported memory problems and difficulty sleeping.  He also reported that he was currently taking oral anti-anxiety medication.  The examiner noted that the Veteran had psychomotor retardation and constricted affect, and diagnosed the Veteran with dementia not otherwise specified.  The examiner stated that the Veteran's cognitive impairment overshadowed any other psychiatric symptoms and she was unable to identify any other psychiatric diagnoses.  The examiner stated that the Veteran's cognitive decline was not related to his service-connected conditions, but that he was unable to determine if there was a relationship between the Veteran's claimed anxiety and depression and his service-connected disabilities.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be considered adequate, the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The regulation has been interpreted to permit service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.  In this case, the July 2009 examination opinion is not sufficient to allow the Board to decide the current claim, and the case must be remanded for a new VA examination.  The examiner was not able to provide a clear diagnosis regarding the Veteran's claimed anxiety and depression, did not discuss his past medical history, and did not discuss the question of aggravation by service-connected disabilities.  Under these circumstances, the Board finds that the opinion obtained is inadequate for rating purposes to resolve the claim for secondary service connection, and that further examination and medical opinion is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO/AMC should arrange for the Veteran to undergo psychiatric examination, by an appropriate examiner, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may well result in denial of the claim (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO/AMC must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

The Veteran has also indicated in a November 2008 statement and to the July 2009 examiner that he receives all of his medical care through the VA healthcare system.  No VA treatment records have yet been associated with the claims file.  VA treatment records from the San Juan VA Caribbean Healthcare System and affiliated facilities should be obtained, to the extent available, and associated with the claims file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain from the San Juan VA Caribbean Healthcare System and affiliated facilities all outstanding, pertinent records of psychiatric treatment of the Veteran.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After the above has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate psychiatrist or psychologist to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include nervousness, anxiety, depressive disorder, and dementia.  The claims folder must be provided to the examiner as part of the examination.  The examiner must specify in the report that the claims file, including the Veteran's service treatment records and private medical records submitted were reviewed.  After reviewing the record and examining the Veteran, the examiner should provide an opinion with respect to the following questions:

The examiner should clearly identify all current psychiatric disability/ies affecting the Veteran.  Then, for each such diagnosed psychiatric disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability, (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected frostbite, peripheral vascular disease, sensorimotor peripheral neuropathy, and degenerative joint disease of the bilateral lower extremities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In the alternative, if the answer to the above questions is in the negative, the examiner should opine as to whether it is at least as likely as not that any psychiatric disorder had its onset of is related to any event or incident in service.  

A complete rationale for all opinions provided must be given.  If the examiner determines that he or she cannot provide the requested opinion without resorting to mere speculation, the examiner must provide a complete, clearly-stated rationale for that conclusion which reflects full consideration of all pertinent evidence.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  
The RO/AMC must ensure that all additional requested actions has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following the completion of the above, the RO/AMC should review the evidence, including all new medical records submitted by the Veteran in October 2012 and added to the claims file in January 2013, and determine whether the claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



